Exhibit 10.2

 

For Named Executive Officer with Change in Control Agreement

 

DEFERRED STOCK UNIT AWARD AGREEMENT
The Men’s Wearhouse, Inc.
2004 Long-Term Incentive Plan

 

This DEFERRED STOCK UNIT AWARD AGREEMENT (this “Agreement”) is made by and
between The Men’s Wearhouse, Inc., a Texas corporation (the “Company”), and
                                                                   (the
“Executive”) effective as of the              day of
                                    , 20       ( the “Grant Date”), pursuant to
The Men’s Wearhouse, Inc. 2004 Long-Term Incentive Plan, as amended and restated
(the “Plan”), a copy of which previously has been made available to the
Executive and the terms and provisions of which are incorporated by reference
herein.

 

WHEREAS, the Company desires to grant to the Executive the Deferred Stock Units
specified herein, subject to the terms and conditions of this Agreement; and

 

WHEREAS, the Executive desires to have the opportunity to receive from the
Company an award of Deferred Stock Units subject to the terms and conditions of
this Agreement;

 

NOW, THEREFORE, in consideration of the premises, mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:

 

1.                                      Definitions.  For purposes of this
Agreement, the following terms shall have the meanings indicated:

 

(a)                                 “Change in Control” shall have the meaning
set forth in the Change in Control Agreement.

 

(b)                                 “Change in Control Agreement” shall mean
that Change in Control Agreement Between The Men’s Wearhouse, Inc. and the
Executive dated effective May 15, 2009.

 

(c)                                  “Common Stock” shall mean the common stock
of the Company, $.01 par value per share (or such other par value as may be
designated by act of the Company’s shareholders).

 

(d)                                 “Deferred Stock Unit” shall mean a Deferred
Stock Unit issued under the Plan that is subject to the Forfeiture Restrictions.

 

(e)                                  “Event of Termination for Cause” shall have
the meaning set forth in the Change in Control Agreement.

 

(f)                                   “Event of Termination for Good Reason”
shall have the meaning set forth in the Change in Control Agreement.

 

(g)                                  “Forfeiture Restrictions” shall mean the
prohibitions and restrictions set forth herein with respect to the sale or other
disposition of the Deferred Stock Units issued to the Executive hereunder and
the obligation to forfeit and surrender such Deferred Stock Units to the
Company.

 

--------------------------------------------------------------------------------


 

(h)                                 “Person” shall have the meaning set forth in
the Change in Control Agreement.

 

(i)                                     “Section 409A” means section 409A of the
Internal Revenue Code of 1986, as amended, and the Department of Treasury
rules and regulations issued thereunder.

 

(j)                                    “Separation From Service” has the meaning
ascribed to that term under Section 409A.

 

(k)                                 “Specified Employee” has the meaning
ascribed to that term under Section 409A.

 

Capitalized terms not otherwise defined in this Agreement shall have the
meanings given to such terms in the Plan.

 

2.                                      Grant of Deferred Stock Units. 
Effective as of the Grant Date, the Company hereby grants to the Executive
                         Deferred Stock Units. In accepting the award of
Deferred Stock Units granted in this Agreement the Executive accepts and agrees
to be bound by all the terms and conditions of the Plan and this Agreement.  The
Company shall cause to be delivered to the Executive in electronic or
certificated form any shares of the Common Stock that are to be issued under the
terms of this Agreement in exchange for Deferred Stock Units awarded hereby, and
such shares of the Common Stock shall be transferable by the Executive as
provided herein (except to the extent that any proposed transfer would, in the
opinion of counsel satisfactory to the Company, constitute a violation of
applicable securities law).

 

3.                                      Deferred Stock Units Do Not Award Any
Rights Of A Shareholder.  The Executive shall not have the voting rights or any
of the other rights, powers or privileges of a holder of the Common Stock with
respect to the Deferred Stock Units that are awarded hereby.  Only after a share
of the Common Stock is issued in exchange for a Deferred Stock Unit will the
Executive have all of the rights of a shareholder with respect to such share of
Common Stock issued in exchange for a Deferred Stock Unit.

 

4.                                      Dividend Equivalent Payments.

 

(a)                                 If, on the date the Company pays a dividend
in cash with respect to the outstanding shares of the Common Stock (a “Cash
Dividend”), the Executive (i) is employed by the Company or a subsidiary of the
Company as a common law employee and (ii) holds any Deferred Stock Units granted
under this Agreement, then the Company will credit to the Executive’s
bookkeeping ledger account an amount equal to the product of (x) the Deferred
Stock Units awarded hereby that on the date the Company pays such Cash Dividend
have not been forfeited to the Company or exchanged by the Company for shares of
the Common Stock and (y) the amount of the Cash Dividend paid per share of the
Common Stock (the “Dividend Equivalents”).  Such Dividend Equivalents will vest
and become payable upon the same terms and at the same time as the Deferred
Stock Units to which they relate.  The Company shall pay to the Executive, in
cash, an amount equal to the accrued Dividend Equivalents with respect to the
Executive’s Deferred Stock Units, which payment shall be included in the
Executive’s regular payroll check for the period covering the date the
Forfeiture Restrictions applicable to that Deferred Stock Unit lapse.  Dividend
Equivalent payments will be subject to tax withholding as further described in
Section 8 below.

 

--------------------------------------------------------------------------------


 

(b)                                 If during the period the Executive holds any
Deferred Stock Units granted under this Agreement the Company pays a dividend in
shares of the Common Stock with respect to the outstanding shares of the Common
Stock, then the Company will increase the Deferred Stock Units awarded hereby
that have not then been forfeited to or exchanged by the Company for shares of
the Common Stock by an amount equal to the product of (i) the Deferred Stock
Units awarded hereby that have not been forfeited to the Company or exchanged by
the Company for shares of the Common Stock and (ii) the number of shares of the
Common Stock paid by the Company per share of the Common Stock (collectively,
the “Stock Dividend Deferred Stock Units”).  Each Stock Dividend Deferred Stock
Unit will be subject to same Forfeiture Restrictions and other restrictions,
limitations and conditions applicable to the Deferred Stock Unit for which such
Stock Dividend Deferred Stock Unit was awarded and will be exchanged for shares
of the Common Stock at the same time and on the same basis as such Deferred
Stock Unit.

 

5.                                      Transfer Restrictions.  The Deferred
Stock Units granted hereby may not be sold, assigned, pledged, exchanged,
hypothecated or otherwise transferred, encumbered or disposed of  (other than by
will or the applicable laws of descent and distribution).  Any such attempted
sale, assignment, pledge, exchange, hypothecation, transfer, encumbrance or
disposition in violation of this Agreement shall be void and the Company shall
not be bound thereby.  Further, any shares of the Common Stock issued to the
Executive in exchange for Deferred Stock Units awarded hereby may not be sold or
otherwise disposed of in any manner that would constitute a violation of any
applicable securities laws.  The Executive also agrees that the Company may
(a) refuse to cause the transfer of any such shares of the Common Stock to be
registered on the applicable stock transfer records of the Company if such
proposed transfer would, in the opinion of counsel satisfactory to the Company,
constitute a violation of any applicable securities law and (b) give related
instructions to the transfer agent, if any, to stop registration of the transfer
of such shares of the Common Stock.  The shares of Common Stock that may be
issued under the Plan are registered with the Securities and Exchange Commission
under a Registration Statement on Form S-8.  A Prospectus describing the Plan
and the shares of Common Stock is available from the Company.

 

6.                                      Vesting and Payment.

 

(a)                                 Except as otherwise provided in
Section 6(c) and (d) of this Agreement, upon the lapse of the Forfeiture
Restrictions applicable to a Deferred Stock Unit that is awarded hereby the
Company shall issue to the Executive one share of the Common Stock in exchange
for such Deferred Stock Unit and pay the Dividend Equivalents as provided in
Section 4(a), and thereafter the Executive shall have no further rights with
respect to such Deferred Stock Unit.

 

(b)                                 The Deferred Stock Units that are granted
hereby shall be subject to the Forfeiture Restrictions.  Except as otherwise
provided in Section 6(c) and (d) of this Agreement, the Forfeiture Restrictions
shall lapse as to the Deferred Stock Units that are awarded hereby in accordance
with the following schedule, provided that the Executive’s employment with the
Company and its subsidiaries has not terminated prior to the applicable lapse
date:

 

--------------------------------------------------------------------------------


 

Lapse Date

 

Number of Deferred Stock Units
as to Which Forfeiture Restrictions Lapse

 

 

 

 

 

 

 

 

 

 

The Executive shall have no vested interest in the Deferred Stock Units credited
to his or her bookkeeping ledger account except as set forth in this Section 6.

 

(c)                                  Notwithstanding any other provision of this
Agreement to the contrary, if, during the term of the Change in Control
Agreement, a Change in Control occurs on or before the latest date set forth in
Section 6(b) and the Executive continues to be employed by the Company or a
subsidiary of the Company immediately prior to such Change in Control then all
remaining Forfeiture Restrictions shall lapse as to the Deferred Stock Units
that are granted hereby upon the occurrence of the Change in Control and the
Company shall issue to the Executive one share of the Common Stock in exchange
for such Deferred Stock Unit (i) on the date of the Change in Control if the
Change in Control qualifies as a change in the ownership or effective control of
a corporation, or in the ownership of a substantial portion of the assets of a
corporation, within the meaning of Section 409A, or (ii) on the lapse date
specified in Section 6(b) applicable to such Deferred Stock Unit, if the Change
in Control of the Company does not so qualify, and thereafter the Executive
shall have no further rights with respect to such Deferred Stock Unit.

 

(d)                                 Notwithstanding any other provision of this
Agreement to the contrary, if, during the term of the Change in Control
Agreement, (i) the Company and all subsidiaries of the Company terminate the
Executive’s employment on or before the latest date set forth in
Section 6(b) prior to a Change in Control (whether or not a Change in Control
ever occurs) otherwise than as a result of the occurrence of an event that would
constitute an Event of Termination for Cause if it occurred after a Change in
Control and such termination is at the request or direction of a Person who has
entered into an agreement with the Company the consummation of which would
constitute a Change in Control or is otherwise in connection with or in
anticipation of a Change in Control (whether or not a Change in Control ever
occurs) or (ii) the Executive terminates his employment with the Company and all
subsidiaries of the Company on or before the latest date set forth in
Section 6(b) prior to a Change in Control (whether or not a Change in Control
ever occurs) after the occurrence of an event that would constitute an Event of
Termination for Good Reason if it occurred after a Change in Control, and such
termination or the circumstance or event which constitutes an Event of
Termination for Good Reason occurs at the request or direction of a Person who
has entered into an agreement with the Company the consummation of which would
constitute a Change in Control or is otherwise in connection with or in
anticipation of a Change in Control (whether or not a Change in Control ever
occurs), then all remaining Forfeiture Restrictions shall immediately lapse on
the date of the Executive’s Separation From Service and the Company shall issue
to the Executive one share of the Common Stock in exchange for such Deferred
Stock Unit (x) on the date of the Executive’s Separation From Service if the
Executive is not a Specified Employee or (y) on the date that is six months
following the Executive’s Separation From Service if the Executive is a
Specified Employee, and thereafter the Executive shall have no further rights
with respect to such Deferred Stock Unit.

 

--------------------------------------------------------------------------------


 

(e)                                  Except as otherwise provided in
Section 6(c) and (d), if the Executive’s employment with the Company and all of
its subsidiaries terminates prior to the lapse date for any reason other than
the death or permanent disability of the Executive, the Forfeiture Restrictions
then applicable to the Deferred Stock Units shall not lapse and the number of
Deferred Stock Units then subject to the Forfeiture Restrictions shall be
forfeited to the Company on the date the Executive’s employment terminates. 
Notwithstanding any other provision of this Agreement to the contrary, if the
Executive dies or incurs a permanent disability before the lapse date and while
in the active employ of the Company and/or one or more of its subsidiaries, all
remaining Forfeiture Restrictions shall immediately lapse on the date of the
termination of the Executive’s employment due to death or permanent disability. 
For purposes of this Section 6, the Executive will incur a “permanent
disability” if the Executive (i) is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, or (ii) is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than three (3) months under an accident and health plan covering employees of
the Company.

 

7.                                      Capital Adjustments and
Reorganizations.  The existence of the Deferred Stock Units shall not affect in
any way the right or power of the Company or any company the stock of which is
awarded pursuant to this Agreement to make or authorize any adjustment,
recapitalization, reorganization or other change in its capital structure or its
business, engage in any merger or consolidation, issue any debt or equity
securities, dissolve or liquidate, or sell, lease, exchange or otherwise dispose
of all or any part of its assets or business, or engage in any other corporate
act or proceeding.

 

8.                                      Tax Withholding.  To the extent that the
receipt of the Deferred Stock Units, any payment in cash or shares of Common
Stock or the lapse of any Forfeiture Restrictions results in income to the
Executive for federal, state or local income, employment or other tax purposes
with respect to which the Company or any Affiliate has a withholding obligation,
the Executive shall deliver to the Company at the time of such receipt, payment
or lapse, as the case may be, such amount of money as the Company or any
Affiliate may require to meet its obligation under applicable tax laws or
regulations, and, if the Executive fails to do so, the Company is authorized to
withhold from the shares of Common Stock issued in exchange for the Deferred
Stock Units, any payment in cash or shares of Common Stock under this Agreement
or from any cash or stock remuneration then or thereafter payable to the
Executive in any capacity any tax required to be withheld by reason of such
resulting income, including (without limitation) shares of the Common Stock
sufficient to satisfy the withholding obligation based on the Fair Market Value
of the Common Stock on the date that the withholding obligation arises.

 

9.                                      Nontransferability. This Agreement is
not transferable by the Executive otherwise than by will or by the laws of
descent and distribution.

 

10.                               Employment Relationship.  For purposes of this
Agreement, the Executive shall be considered to be in the employment of the
Company and its Affiliates as long as the Executive has an employment
relationship with the Company and its Affiliates.  The Committee

 

--------------------------------------------------------------------------------


 

shall determine any questions as to whether and when there has been a
termination of such employment relationship, and the cause of such termination,
under the Plan and the Committee’s determination shall be final and binding on
all persons.

 

11.                               Not an Employment Agreement.  This Agreement
is not an employment agreement, and no provision of this Agreement shall be
construed or interpreted to create an employment relationship between the
Executive and the Company or any Affiliate, to guarantee the right to remain
employed by the Company or any Affiliate for any specified term or require the
Company or any Affiliate to employ the Executive for any period of time.

 

12.                               Legend.  The Executive consents to the placing
on the certificate for any shares of Common Stock issued under this Agreement in
certificated form an appropriate legend restricting resale or other transfer of
such shares except in accordance with the Securities Act of 1933 and all
applicable rules thereunder.

 

13.                               Notices.  Any notice, instruction,
authorization, request or demand required hereunder shall be in writing, and
shall be delivered either by personal delivery, by telegram, telex, telecopy or
similar facsimile means, by certified or registered mail, return receipt
requested, or by courier or delivery service, addressed to the Company at the
then current address of the Company’s Principal Corporate Office, and to the
Executive at the Executive’s residential address indicated beneath the
Executive’s signature on the execution page of this Agreement, or at such other
address and number as a party shall have previously designated by written notice
given to the other party in the manner hereinabove set forth.  Notices shall be
deemed given when received, if sent by facsimile means (confirmation of such
receipt by confirmed facsimile transmission being deemed receipt of
communications sent by facsimile means); and when delivered (or upon the date of
attempted delivery where delivery is refused), if hand-delivered, sent by
express courier or delivery service, or sent by certified or registered mail,
return receipt requested.

 

14.                               Amendment and Waiver.  Except as otherwise
provided herein or in the Plan or as necessary to implement the provisions of
the Plan, this Agreement may be amended, modified or superseded only by written
instrument executed by the Company and the Executive.  Only a written instrument
executed and delivered by the party waiving compliance hereof shall make any
waiver of the terms or conditions.  Any waiver granted by the Company shall be
effective only if executed and delivered by a duly authorized executive officer
of the Company other than the Executive.  The failure of any party at any time
or times to require performance of any provisions hereof shall in no manner
effect the right to enforce the same.  No waiver by any party of any term or
condition, or the breach of any term or condition contained in this Agreement,
in one or more instances, shall be construed as a continuing waiver of any such
condition or breach, a waiver of any other condition, or the breach of any other
term or condition.

 

15.                               Arbitration.  In the event of any difference
of opinion concerning the meaning or effect of the Plan or this Agreement, such
difference shall be resolved by the Committee.  Any controversy arising out of
or relating to the Plan or this Agreement shall be resolved by arbitration
conducted in accordance with the terms of the Plan.  The arbitration shall be
final and binding on the parties.

 

--------------------------------------------------------------------------------


 

16.                               Governing Law and Severability.  The validity,
construction and performance of this Agreement shall be governed by the laws of
the State of Texas, excluding any conflicts or choice of law rule or principle
that might otherwise refer construction or interpretation of this Agreement to
the substantive law of another jurisdiction.  The invalidity of any provision of
this Agreement shall not affect any other provision of this Agreement, which
shall remain in full force and effect.

 

17.                               Successors and Assigns.  Subject to the
limitations which this Agreement imposes upon the transferability of the
Deferred Stock Units granted hereby and any shares of the Common Stock issued
hereunder, this Agreement shall bind, be enforceable by and inure to the benefit
of the Company and its successors and assigns, and to the Executive, the
Executive’s permitted assigns, executors, administrators, agents, legal and
personal representatives.

 

18.                               Counterparts.  This Agreement may be executed
in two or more counterparts, each of which shall be an original for all purposes
but all of which taken together shall constitute but one and the same
instrument.

 

19.                               Forfeiture for Cause.

 

(a)                                 Notwithstanding any other provision of this
Agreement, if a determination is made as provided in Section 19(b) of this
Agreement (a “Forfeiture Determination”) that (i) the Executive, before or after
the termination of the Executive’s employment with the Company and all
Affiliates, (A) committed fraud, embezzlement, theft, felony or an act of
dishonesty in the course of his employment by the Company or an Affiliate,
(B) knowingly caused or assisted in causing the publicly released financial
statements of the Company to be misstated or the Company or a subsidiary of the
Company to engage in criminal misconduct, (C) disclosed trade secrets of the
Company or an Affiliate or (D) violated the terms of any non-competition,
non-disclosure or similar agreement with respect to the Company or any Affiliate
to which the Executive is a party; and (ii) in the case of the actions described
in clause (A), (B) and (D), such action materially and adversely affected the
Company, then at or after the time such Forfeiture Determination is made the
Board, in its sole discretion, if such Forfeiture Determination is made prior to
a Change in Control, or, as determined by a final, non-appealable order of a
court of competent jurisdiction, if such Forfeiture Determination is made after
a Change in Control, as a fair and equitable forfeiture to reflect the harm done
to the Company and a reduction of the benefit bestowed on the Executive had the
facts existing at the time the benefit was bestowed that led to the Forfeiture
Determination been known to the Company at the time the benefit was bestowed,
may determine that:  (x) some or all of the Deferred Stock Units awarded under
this Agreement (including vested Deferred Stock Units that have not been
exchanged for shares of the Common Stock and Deferred Stock Units that have not
yet vested), (y) some or all of the Dividend Equivalents that are payable or
have been paid under this Agreement and (z) some or all shares of Common Stock
exchanged for Deferred Stock Units and some or all net proceeds realized with
respect to any shares of the Common Stock received by the Executive in payment
of Deferred Stock Units, will be forfeited to the Company on such terms as
determined by the Board or the final, non-appealable order of a court of
competent jurisdiction.

 

(b)                                 A Forfeiture Determination for purposes of
Section 19(a) of this Agreement shall be made (i) before the occurrence of a
Change in Control, by a majority vote of the Board and

 

--------------------------------------------------------------------------------


 

(ii) on or after the occurrence of a Change in Control, by the final,
nonappealable order of a court of competent jurisdiction.  The findings and
decision of the Board with respect to a Forfeiture Determination made before the
occurrence of a Change in Control, including those regarding the acts of the
Executive and the damage done to the Company, will be final for all purposes
absent a showing by clear and convincing evidence of manifest error by the
Board.  No decision of the Board, however, will affect the finality of the
discharge of the Executive by the Company or an Affiliate.

 

20.                               Holding Requirements.  If the Executive is
included as a named executive officer in the Company’s proxy statement that is
filed immediately prior to the lapse date set forth in Section 6 of this
Agreement for any Forfeiture Restrictions applicable with respect to any of the
Deferred Stock Units hereunder, and at the time such Forfeiture Restrictions
lapse the Executive is not then in compliance with the equity ownership
guidelines for executive officers of the Company established from time to time
by the Company’s Board of Directors or any committee thereof (the “Ownership
Guidelines”), then 50% of the shares of Common Stock that are received in
exchange for such Deferred Stock Units in accordance with Section 6 of this
Agreement must be retained by the Executive until the earlier of the date the
Executive (i) otherwise satisfies such then applicable Ownership Guidelines or
(ii) is no longer subject to such guidelines.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Executive has executed this
Agreement, all effective as of the date first above written.

 

 

THE MEN’S WEARHOUSE, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

Name:

 

 

 

Address:

 

--------------------------------------------------------------------------------


 

DEFERRED STOCK UNIT AWARD AGREEMENT
The Men’s Wearhouse, Inc.
2004 Long-Term Incentive Plan

 

This DEFERRED STOCK UNIT AWARD AGREEMENT (this “Agreement”) is made by and
between The Men’s Wearhouse, Inc., a Texas corporation (the “Company”), and
                                                                   (the
“Executive”) effective as of the              day of
                                    , 20       ( the “Grant Date”), pursuant to
The Men’s Wearhouse, Inc. 2004 Long-Term Incentive Plan, as amended and restated
(the “Plan”), a copy of which previously has been made available to the
Executive and the terms and provisions of which are incorporated by reference
herein.

 

WHEREAS, the Company desires to grant to the Executive the Deferred Stock Units
specified herein, subject to the terms and conditions of this Agreement; and

 

WHEREAS, the Executive desires to have the opportunity to receive from the
Company an award of Deferred Stock Units subject to the terms and conditions of
this Agreement;

 

NOW, THEREFORE, in consideration of the premises, mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:

 

1.                                      Definitions.  For purposes of this
Agreement, the following terms shall have the meanings indicated:

 

(a)                                 “Change in Control” shall have the meaning
set forth in the Change in Control Agreement.

 

(b)                                 “Change in Control Agreement” shall mean
that Change in Control Agreement Between The Men’s Wearhouse, Inc. and the
Executive dated effective May 15, 2009.

 

(c)                                  “Common Stock” shall mean the common stock
of the Company, $.01 par value per share (or such other par value as may be
designated by act of the Company’s shareholders).

 

(d)                                 “Consolidated Sales” shall mean total net
sales for the Company and its subsidiaries as reported by the Company in its
Annual Report on Form 10-K for the applicable period.

 

(e)                                  “Deferred Stock Unit” shall mean a Deferred
Stock Unit issued under the Plan that is subject to the Forfeiture Restrictions.

 

(f)                                   “EBIT” shall mean consolidated earnings
before interest and taxes, stated as a percentage of Consolidated Sales;
provided, that all items of gain, loss, or expense for the annual performance
period, and such other items utilized in measuring the achievement of
performance goals for the performance period, determined to be extraordinary,
unusual in nature, infrequent in occurrence, related to the acquisition or
disposal of a business, or related to a change in

 

1

--------------------------------------------------------------------------------


 

accounting principle, all as determined in accordance with standards established
by the Financial Accounting Standards Board (FASB) Accounting Standards
Codification (ASC) 225-20, Income Statement, Extraordinary and Unusual Items,
and FASB ASC 830-10, Foreign Currency Matters, overall, other applicable
accounting rules, or consistent with the Company’s policies and practices for
measuring the achievement of performance goals on the date the Committee
establishes the performance goals may be included or excluded in calculating
whether a performance goal has been achieved. In addition, in measuring the
achievement of performance goals, any shares outstanding used in calculating
earnings per share shall not be reduced for any shares repurchased by the
Company during the performance period under any share repurchase authorization
by the Board.

 

(g)                                  “Event of Termination for Cause” shall have
the meaning set forth in the Change in Control Agreement.

 

(h)                                 “Event of Termination for Good Reason” shall
have the meaning set forth in the Change in Control Agreement.

 

(i)                                     “Forfeiture Restrictions” shall mean the
prohibitions and restrictions set forth herein with respect to the sale or other
disposition of the Deferred Stock Units issued to the Executive hereunder and
the obligation to forfeit and surrender such Deferred Stock Units to the
Company.

 

(j)                                    “Person” shall have the meaning set forth
in the Change in Control Agreement.

 

(k)                                 “Section 409A” means section 409A of the
Internal Revenue Code of 1986, as amended, and the Department of Treasury
rules and regulations issued thereunder.

 

(l)                                     “Separation From Service” has the
meaning ascribed to that term under Section 409A.

 

(m)                             “Specified Employee” has the meaning ascribed to
that term under Section 409A.

 

Capitalized terms not otherwise defined in this Agreement shall have the
meanings given to such terms in the Plan.

 

2.                                      Grant of Deferred Stock Units. 
Effective as of the Grant Date, the Company hereby grants to the Executive
                         Deferred Stock Units. In accepting the award of
Deferred Stock Units granted in this Agreement the Executive accepts and agrees
to be bound by all the terms and conditions of the Plan and this Agreement.  The
Company shall cause to be delivered to the Executive in electronic or
certificated form any shares of the Common Stock that are to be issued under the
terms of this Agreement in exchange for Deferred Stock Units awarded hereby, and
such shares of the Common Stock shall be transferable by the Executive as
provided herein (except to the extent that any proposed transfer would, in the
opinion of counsel satisfactory to the Company, constitute a violation of
applicable securities law).

 

3.                                      Deferred Stock Units Do Not Award Any
Rights Of A Shareholder.  The Executive shall not have the voting rights or any
of the other rights, powers or privileges of a holder of the Common Stock with
respect to the Deferred Stock Units that are awarded hereby.

 

2

--------------------------------------------------------------------------------


 

Only after a share of the Common Stock is issued in exchange for a Deferred
Stock Unit will the Executive have all of the rights of a shareholder with
respect to such share of Common Stock issued in exchange for a Deferred Stock
Unit.

 

4.                                      Dividend Equivalent Payments.

 

(a)                                 If, on the date the Company pays a dividend
in cash with respect to the outstanding shares of the Common Stock (a “Cash
Dividend”), the Executive (i) is employed by the Company or a subsidiary of the
Company as a common law employee and (ii) holds any Deferred Stock Units granted
under this Agreement, then the Company will credit to the Executive’s
bookkeeping ledger account an amount equal to the product of (x) the Deferred
Stock Units awarded hereby that on the date the Company pays such Cash Dividend
have not been forfeited to the Company or exchanged by the Company for shares of
the Common Stock and (y) the amount of the Cash Dividend paid per share of the
Common Stock (the “Dividend Equivalents”).  Such Dividend Equivalents will vest
and become payable upon the same terms and at the same time as the Deferred
Stock Units to which they relate.  The Company shall pay to the Executive, in
cash, an amount equal to the accrued Dividend Equivalents with respect to the
Executive’s Deferred Stock Units, which payment shall be included in the
Executive’s regular payroll check for the period covering the date any
Forfeiture Restrictions applicable to that Deferred Stock Unit lapse.  Dividend
Equivalent payments will be subject to tax withholding as further described in
Section 8 below.

 

(b)                                 If during the period the Executive holds any
Deferred Stock Units granted under this Agreement the Company pays a dividend in
shares of the Common Stock with respect to the outstanding shares of the Common
Stock, then the Company will increase the Deferred Stock Units awarded hereby
that have not then been forfeited to or exchanged by the Company for shares of
the Common Stock by an amount equal to the product of (i) the Deferred Stock
Units awarded hereby that have not been forfeited to the Company or exchanged by
the Company for shares of the Common Stock and (ii) the number of shares of the
Common Stock paid by the Company per share of the Common Stock (collectively,
the “Stock Dividend Deferred Stock Units”).  Each Stock Dividend Deferred Stock
Unit will be subject to same Forfeiture Restrictions and other restrictions,
limitations and conditions applicable to the Deferred Stock Unit for which such
Stock Dividend Deferred Stock Unit was awarded and will be exchanged for shares
of the Common Stock at the same time and on the same basis as such Deferred
Stock Unit.

 

5.                                      Transfer Restrictions.  The Deferred
Stock Units granted hereby may not be sold, assigned, pledged, exchanged,
hypothecated or otherwise transferred, encumbered or disposed of  (other than by
will or the applicable laws of descent and distribution).  Any such attempted
sale, assignment, pledge, exchange, hypothecation, transfer, encumbrance or
disposition in violation of this Agreement shall be void and the Company shall
not be bound thereby.  Further, any shares of the Common Stock issued to the
Executive in exchange for Deferred Stock Units awarded hereby may not be sold or
otherwise disposed of in any manner that would constitute a violation of any
applicable securities laws.  The Executive also agrees that the Company may
(a) refuse to cause the transfer of any such shares of the Common Stock to be
registered on the applicable stock transfer records of the Company if such
proposed transfer would, in the opinion of counsel satisfactory to the Company,
constitute a violation of any applicable securities law

 

3

--------------------------------------------------------------------------------


 

and (b) give related instructions to the transfer agent, if any, to stop
registration of the transfer of such shares of the Common Stock.  The shares of
Common Stock that may be issued under the Plan are registered with the
Securities and Exchange Commission under a Registration Statement on Form S-8. 
A Prospectus describing the Plan and the shares of Common Stock is available
from the Company.

 

6.                                      Vesting and Payment.

 

(a)                                 Except as otherwise provided in
Section 6(c) and (d) of this Agreement, upon the lapse of the Forfeiture
Restrictions applicable to a Deferred Stock Unit that is awarded hereby the
Company shall issue to the Executive one share of the Common Stock in exchange
for such Deferred Stock Unit and pay the Dividend Equivalents as provided in
Section 4(a), and thereafter the Executive shall have no further rights with
respect to such Deferred Stock Unit.

 

(b)                                 The Deferred Stock Units that are granted
hereby shall be subject to the Forfeiture Restrictions.  The Executive shall
have no vested interest in the Deferred Stock Units credited to his or her
bookkeeping ledger account except as set forth in this Section 6.  Except as
otherwise provided in Section 6(c) and (d) of this Agreement, the Forfeiture
Restrictions shall lapse as to the Deferred Stock Units that are awarded hereby
in accordance with the provisions of subsections (i) through (iv) of this
Section 6(b), provided that the Executive’s employment with the Company and its
subsidiaries has not terminated prior to the applicable lapse date:

 

(i)             The first one-third (              ) of the Deferred Stock Units
(the “First Tranche”) will vest if EBIT for the fiscal year ended
                    , 20       is equal to or greater than           % of
Consolidated Sales for such fiscal year, in which case the First Tranche will
vest April 13, 20       (the “           Performance Period”) and will be paid
as provided in Section 6(a) above.  If Executive remains actively employed by
the Company throughout the period from the Grant Date through April 13, 20      
and EBIT for the fiscal year ended                         , 20       does not
equal or exceed           %, the First Tranche will not vest and will rollover
and be eligible for vesting in a subsequent performance period as provided
subsections (ii) and (iii) of this Section 6(b) and the special rule provided in
subsection (iv) of this Section 6(b) will apply to the            Performance
Period (as that term is defined in subsection (ii) of this Section 6(b)).

 

(ii)          The second one-third (              ) of the Deferred Stock Units
(the “Second Tranche”) will vest if EBIT for the fiscal year ended
                        , 20       is equal to or greater than           % of
Consolidated Sales for such fiscal year, and the First Tranche (if the First
Tranche did not vest in the            Performance Period) will vest if the
conditions set forth in subsection (iv) of this Section 6(b) are met during the
fiscal year ended                         , 20      , in which case the Second
Tranche, and the First Tranche (if applicable), will vest on April 13,
           (the “           Performance Period”) and will be paid as provided in
Section 6(a) above.  If Executive remains actively employed by the Company
throughout the period from April 13, 20       through April 13, 20       and
EBIT for the fiscal year ended                         , 20       does not equal
or exceed           %, or if the conditions set forth in subsection (iv) of this
Section 6(b) are not met with respect the First Tranche so that the First
Tranche does not vest, the Second Tranche, and the First Tranche (if
applicable), will not vest and will rollover and be eligible for

 

4

--------------------------------------------------------------------------------


 

vesting in a subsequent performance period as provided in subsection (iii) of
this Section 6(b) and the special rule provided in subsection (iv) of this
Section 6(b) will apply to the            Performance Period (as that term is
defined in subsection (iii) of this Section 6(b)).

 

(iii)       The last one-third (              ) of the Deferred Stock Units (the
“Third Tranche”), will vest if EBIT for the fiscal year ended
                        , 20       is equal to or greater than           % of
Consolidated Sales for such fiscal year, and the First Tranche and/or the Second
Tranche (if the First Tranche and/or the Second Tranche did not vest in a prior
performance period as provided above) will vest if the conditions set forth in
subsection (iv) of this Section 6(b) are met during the fiscal year ended
                        , 20      , in which case the Third Tranche and the
First Tranche and/or the Second Tranche (if applicable) will vest on April 13,
20       (the “           Performance Period”) and will be paid as provided in
Section 6(a) above.

 

(iv)      If any or all of the First Tranche and/or the Second Tranche do not
vest in a prior performance period as provided in subsections (i) and (ii) of
this Section 6(b) as a result of missing the EBIT target for such performance
period, then, if in a subsequent performance period the Company achieves EBIT
dollars in excess of those necessary to achieve the EBIT percentage target for
the            Performance Period or the            Performance Period, as the
case may be, in an amount that, when added to the EBIT for the performance
period with the shortfall, would be sufficient to increase the EBIT percentage
for that shortfall year to the EBIT percentage target for that year, the First
Tranche or the Second Tranche (as applicable) will vest at the end of the
applicable subsequent performance period. By way of illustration, if EBIT for
the fiscal year ended                       , 20       were           % instead
of           % of Consolidated Sales for such fiscal year, and the related EBIT
dollar shortfall was $              , then if the EBIT target for the fiscal
year ended                         , 20       were achieved, and the actual EBIT
dollars exceeded those necessary to achieve the           %  of Consolidated
Sales target in the            Performance Period by $               or more,
then the First Tranche would vest with the Second Tranche.  Further, if only a
portion of the shortfall from the            Performance Period is made up
during the            Performance Period, then the remainder of the shortfall
could be made up in the            Performance Period and the First Tranche
could then vest with the Third Tranche. If the EBIT targets described in
subsections (i) through (iii) are not met, or if the conditions set forth in
this subsection (iv) are not met with respect to any subsequent performance
period, the Deferred Stock Units covered by each of the First Tranche, the
Second Tranche or the Third Tranche that have not previously vested in
accordance with the schedule set forth subsections (i) through (iii) above shall
lapse and be forfeited as of the close of business on April 13, 20      .

 

(c)                                  Notwithstanding any other provision of this
Agreement to the contrary, if, during the term of the Change in Control
Agreement, a Change in Control occurs on or before the latest date set forth in
Section 6(b) and the Executive continues to be employed by the Company or a
subsidiary of the Company immediately prior to such Change in Control then all
remaining Forfeiture Restrictions shall lapse as to the Deferred Stock Units
that are granted hereby upon the occurrence of the Change in Control and the
Company shall issue to the Executive one share of

 

5

--------------------------------------------------------------------------------


 

the Common Stock in exchange for such Deferred Stock Unit (i) on the date of the
Change in Control if the Change in Control qualifies as a change in the
ownership or effective control of a corporation, or in the ownership of a
substantial portion of the assets of a corporation, within the meaning of
Section 409A, or (ii) on the lapse date specified in Section 6(b) applicable to
such Deferred Stock Unit, if the Change in Control of the Company does not so
qualify, and thereafter the Executive shall have no further rights with respect
to such Deferred Stock Unit.

 

(d)                                 Notwithstanding any other provision of this
Agreement to the contrary, if, during the term of the Change in Control
Agreement, (i) the Company and all subsidiaries of the Company terminate the
Executive’s employment on or before the latest date set forth in
Section 6(b) prior to a Change in Control (whether or not a Change in Control
ever occurs) otherwise than as a result of the occurrence of an event that would
constitute an Event of Termination for Cause if it occurred after a Change in
Control and such termination is at the request or direction of a Person who has
entered into an agreement with the Company the consummation of which would
constitute a Change in Control or is otherwise in connection with or in
anticipation of a Change in Control (whether or not a Change in Control ever
occurs) or (ii) the Executive terminates his employment with the Company and all
subsidiaries of the Company on or before the latest date set forth in
Section 6(b) prior to a Change in Control (whether or not a Change in Control
ever occurs) after the occurrence of an event that would constitute an Event of
Termination for Good Reason if it occurred after a Change in Control, and such
termination or the circumstance or event which constitutes an Event of
Termination for Good Reason occurs at the request or direction of a Person who
has entered into an agreement with the Company the consummation of which would
constitute a Change in Control or is otherwise in connection with or in
anticipation of a Change in Control (whether or not a Change in Control ever
occurs), then all remaining Forfeiture Restrictions shall immediately lapse on
the date of the Executive’s Separation From Service and the Company shall issue
to the Executive one share of the Common Stock in exchange for such Deferred
Stock Unit (x) on the date of the Executive’s Separation From Service if the
Executive is not a Specified Employee or (y) on the date that is six months
following the Executive’s Separation From Service if the Executive is a
Specified Employee, and thereafter the Executive shall have no further rights
with respect to such Deferred Stock Unit.

 

(e)                                  Except as otherwise provided in
Section 6(c) and (d), if the Executive’s employment with the Company and all of
its subsidiaries terminates prior to the lapse date for any reason other than
the death or permanent disability of the Executive, the Forfeiture Restrictions
then applicable to the Deferred Stock Units shall not lapse and the number of
Deferred Stock Units then subject to the Forfeiture Restrictions shall be
forfeited to the Company on the date the Executive’s employment terminates. 
Notwithstanding any other provision of this Agreement to the contrary, if the
Executive dies or incurs a permanent disability before the lapse date and while
in the active employ of the Company and/or one or more of its subsidiaries, all
remaining Forfeiture Restrictions shall immediately lapse on the date of the
termination of the Executive’s employment due to death or permanent disability. 
For purposes of this Section 6, the Executive will incur a “permanent
disability” if the Executive (i) is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, or (ii) is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a

 

6

--------------------------------------------------------------------------------


 

continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three (3) months under an accident and
health plan covering employees of the Company.

 

7.                                      Capital Adjustments and
Reorganizations.  The existence of the Deferred Stock Units shall not affect in
any way the right or power of the Company or any company the stock of which is
awarded pursuant to this Agreement to make or authorize any adjustment,
recapitalization, reorganization or other change in its capital structure or its
business, engage in any merger or consolidation, issue any debt or equity
securities, dissolve or liquidate, or sell, lease, exchange or otherwise dispose
of all or any part of its assets or business, or engage in any other corporate
act or proceeding.

 

8.                                      Tax Withholding.  To the extent that the
receipt of the Deferred Stock Units, any payment in cash or shares of Common
Stock or the lapse of any Forfeiture Restrictions results in income to the
Executive for federal, state or local income, employment or other tax purposes
with respect to which the Company or any Affiliate has a withholding obligation,
the Executive shall deliver to the Company at the time of such receipt, payment
or lapse, as the case may be, such amount of money as the Company or any
Affiliate may require to meet its obligation under applicable tax laws or
regulations, and, if the Executive fails to do so, the Company is authorized to
withhold from the shares of Common Stock issued in exchange for the Deferred
Stock Units, any payment in cash or shares of Common Stock under this Agreement
or from any cash or stock remuneration then or thereafter payable to the
Executive in any capacity any tax required to be withheld by reason of such
resulting income, including (without limitation) shares of the Common Stock
sufficient to satisfy the withholding obligation based on the Fair Market Value
of the Common Stock on the date that the withholding obligation arises.

 

9.                                      Nontransferability. This Agreement is
not transferable by the Executive otherwise than by will or by the laws of
descent and distribution.

 

10.                               Employment Relationship.  For purposes of this
Agreement, the Executive shall be considered to be in the employment of the
Company and its Affiliates as long as the Executive has an employment
relationship with the Company and its Affiliates.  The Committee shall determine
any questions as to whether and when there has been a termination of such
employment relationship, and the cause of such termination, under the Plan and
the Committee’s determination shall be final and binding on all persons.

 

11.                               Not an Employment Agreement.  This Agreement
is not an employment agreement, and no provision of this Agreement shall be
construed or interpreted to create an employment relationship between the
Executive and the Company or any Affiliate, to guarantee the right to remain
employed by the Company or any Affiliate for any specified term or require the
Company or any Affiliate to employ the Executive for any period of time.

 

12.                               Legend.  The Executive consents to the placing
on the certificate for any shares of Common Stock issued under this Agreement in
certificated form an appropriate legend restricting resale or other transfer of
such shares except in accordance with the Securities Act of 1933 and all
applicable rules thereunder.

 

7

--------------------------------------------------------------------------------


 

13.                               Notices.  Any notice, instruction,
authorization, request or demand required hereunder shall be in writing, and
shall be delivered either by personal delivery, by telegram, telex, telecopy or
similar facsimile means, by certified or registered mail, return receipt
requested, or by courier or delivery service, addressed to the Company at the
then current address of the Company’s Principal Corporate Office, and to the
Executive at the Executive’s residential address indicated beneath the
Executive’s signature on the execution page of this Agreement, or at such other
address and number as a party shall have previously designated by written notice
given to the other party in the manner hereinabove set forth.  Notices shall be
deemed given when received, if sent by facsimile means (confirmation of such
receipt by confirmed facsimile transmission being deemed receipt of
communications sent by facsimile means); and when delivered (or upon the date of
attempted delivery where delivery is refused), if hand-delivered, sent by
express courier or delivery service, or sent by certified or registered mail,
return receipt requested.

 

14.                               Amendment and Waiver.  Except as otherwise
provided herein or in the Plan or as necessary to implement the provisions of
the Plan, this Agreement may be amended, modified or superseded only by written
instrument executed by the Company and the Executive.  Only a written instrument
executed and delivered by the party waiving compliance hereof shall make any
waiver of the terms or conditions.  Any waiver granted by the Company shall be
effective only if executed and delivered by a duly authorized executive officer
of the Company other than the Executive.  The failure of any party at any time
or times to require performance of any provisions hereof shall in no manner
effect the right to enforce the same.  No waiver by any party of any term or
condition, or the breach of any term or condition contained in this Agreement,
in one or more instances, shall be construed as a continuing waiver of any such
condition or breach, a waiver of any other condition, or the breach of any other
term or condition.

 

15.                               Arbitration.  In the event of any difference
of opinion concerning the meaning or effect of the Plan or this Agreement, such
difference shall be resolved by the Committee.  Any controversy arising out of
or relating to the Plan or this Agreement shall be resolved by arbitration
conducted in accordance with the terms of the Plan.  The arbitration shall be
final and binding on the parties.

 

16.                               Governing Law and Severability.  The validity,
construction and performance of this Agreement shall be governed by the laws of
the State of Texas, excluding any conflicts or choice of law rule or principle
that might otherwise refer construction or interpretation of this Agreement to
the substantive law of another jurisdiction.  The invalidity of any provision of
this Agreement shall not affect any other provision of this Agreement, which
shall remain in full force and effect.

 

17.                               Successors and Assigns.  Subject to the
limitations which this Agreement imposes upon the transferability of the
Deferred Stock Units granted hereby and any shares of the Common Stock issued
hereunder, this Agreement shall bind, be enforceable by and inure to the benefit
of the Company and its successors and assigns, and to the Executive, the
Executive’s permitted assigns, executors, administrators, agents, legal and
personal representatives.

 

8

--------------------------------------------------------------------------------


 

18.                               Counterparts.  This Agreement may be executed
in two or more counterparts, each of which shall be an original for all purposes
but all of which taken together shall constitute but one and the same
instrument.

 

19.                               Forfeiture for Cause.

 

(a)                                 Notwithstanding any other provision of this
Agreement, if a determination is made as provided in Section 19(b) of this
Agreement (a “Forfeiture Determination”) that (i) the Executive, before or after
the termination of the Executive’s employment with the Company and all
Affiliates, (A) committed fraud, embezzlement, theft, felony or an act of
dishonesty in the course of his employment by the Company or an Affiliate,
(B) knowingly caused or assisted in causing the publicly released financial
statements of the Company to be misstated or the Company or a subsidiary of the
Company to engage in criminal misconduct, (C) disclosed trade secrets of the
Company or an Affiliate or (D) violated the terms of any non-competition,
non-disclosure or similar agreement with respect to the Company or any Affiliate
to which the Executive is a party; and (ii) in the case of the actions described
in clause (A), (B) and (D), such action materially and adversely affected the
Company, then at or after the time such Forfeiture Determination is made the
Board, in its sole discretion, if such Forfeiture Determination is made prior to
a Change in Control, or, as determined by a final, non-appealable order of a
court of competent jurisdiction, if such Forfeiture Determination is made after
a Change in Control, as a fair and equitable forfeiture to reflect the harm done
to the Company and a reduction of the benefit bestowed on the Executive had the
facts existing at the time the benefit was bestowed that led to the Forfeiture
Determination been known to the Company at the time the benefit was bestowed,
may determine that:  (x) some or all of the Deferred Stock Units awarded under
this Agreement (including vested Deferred Stock Units that have not been
exchanged for shares of the Common Stock and Deferred Stock Units that have not
yet vested), (y) some or all of the Dividend Equivalents that are payable or
have been paid under this Agreement and (z) some or all shares of Common Stock
exchanged for Deferred Stock Units and some or all net proceeds realized with
respect to any shares of the Common Stock received by the Executive in payment
of Deferred Stock Units, will be forfeited to the Company on such terms as
determined by the Board or the final, non-appealable order of a court of
competent jurisdiction.

 

(b)                                 A Forfeiture Determination for purposes of
Section 19(a) of this Agreement shall be made (i) before the occurrence of a
Change in Control, by a majority vote of the Board and (ii) on or after the
occurrence of a Change in Control, by the final, nonappealable order of a court
of competent jurisdiction.  The findings and decision of the Board with respect
to a Forfeiture Determination made before the occurrence of a Change in Control,
including those regarding the acts of the Executive and the damage done to the
Company, will be final for all purposes absent a showing by clear and convincing
evidence of manifest error by the Board.  No decision of the Board, however,
will affect the finality of the discharge of the Executive by the Company or an
Affiliate.

 

20.                               Holding Requirements.  If the Executive is
included as a named executive officer in the Company’s proxy statement that is
filed immediately prior to the lapse date set forth in Section 6 of this
Agreement for any Forfeiture Restrictions applicable with respect to any of the
Deferred Stock Units hereunder, and at the time such Forfeiture Restrictions
lapse the Executive is not then in compliance with the equity ownership
guidelines for executive officers of the

 

9

--------------------------------------------------------------------------------


 

Company established from time to time by the Company’s Board of Directors or any
committee thereof (the “Ownership Guidelines”), then 50% of the shares of Common
Stock that are received in exchange for such Deferred Stock Units in accordance
with Section 6 of this Agreement must be retained by the Executive until the
earlier of the date the Executive (i) otherwise satisfies such then applicable
Ownership Guidelines or (ii) is no longer subject to such guidelines.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Executive has executed this
Agreement, all effective as of the date first above written.

 

 

THE MEN’S WEARHOUSE, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

Name:

 

 

 

Address:

 

10

--------------------------------------------------------------------------------


 

RESTRICTED STOCK AWARD AGREEMENT

 

The Men’s Wearhouse, Inc.
2004 Long-Term Incentive Plan

 

This RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”) is made by and between
The Men’s Wearhouse, Inc., a Texas corporation (the “Company”), and
                                                                   (the
“Executive”) effective as of the              day of
                                    , 20       ( the “Grant Date”), pursuant to
The Men’s Wearhouse, Inc. 2004 Long-Term Incentive Plan, as amended and restated
(the “Plan”), a copy of which previously has been made available to the
Executive and the terms and provisions of which are incorporated by reference
herein.

 

WHEREAS, the Company desires to grant to the Executive the shares of the
Company’s common stock, $.01 par value, specified herein (the “Shares”), subject
to the terms and conditions of this Agreement; and

 

WHEREAS, the Executive desires to have the opportunity to hold the Shares
subject to the terms and conditions of this Agreement;

 

NOW, THEREFORE, in consideration of the premises, mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:

 

1.             Definitions.  For purposes of this Agreement, the following terms
shall have the meanings indicated:

 

(a)           “Change in Control” shall have the meaning set forth in the Change
in Control Agreement.

 

(b)           “Change in Control Agreement” shall mean that Change in Control
Agreement Between The Men’s Wearhouse, Inc. and the Executive dated effective
May 15, 2009.

 

(c)           “Forfeiture Restrictions” shall mean the prohibitions and
restrictions set forth herein with respect to the sale or other disposition of
the Shares issued to the Executive hereunder and the obligation to forfeit and
surrender such Shares to the Company.

 

(d)           “Period of Restriction” shall mean the period during which
Restricted Shares are subject to Forfeiture Restrictions and during which
Restricted Shares may not be sold, assigned, transferred, pledged or otherwise
encumbered.

 

(e)           “Restricted Shares” shall mean the Shares that are subject to the
Forfeiture Restrictions under this Agreement.

 

Capitalized terms not otherwise defined in this Agreement shall have the
meanings given to such terms in the Plan.

 

--------------------------------------------------------------------------------


 

2.             Grant of Restricted Shares.  Effective as of the Grant Date, the
Company shall cause to be issued in the Executive’s name the following Shares as
Restricted Shares:                           shares of the Company’s common
stock, $.01 par value.  The Company shall cause certificates evidencing the
Restricted Shares, and any shares of Stock or rights to acquire shares of Stock
distributed by the Company in respect of Restricted Shares during any Period of
Restriction (the “Retained Distributions”), to be issued in the Executive’s
name.  During the Period of Restriction such certificates shall bear a
restrictive legend to the effect that ownership of such Restricted Shares (and
any Retained Distributions), and the enjoyment of all rights appurtenant
thereto, are subject to the restrictions, terms, and conditions provided in the
Plan and this Agreement.  The Executive shall have the right to vote the
Restricted Shares awarded to the Executive and to receive and retain all regular
dividends paid in cash or property (other than Retained Distributions), and to
exercise all other rights, powers and privileges of a holder of Shares, with
respect to such Restricted Shares, with the exception that (a) the Executive
shall not be entitled to delivery of the stock certificate or certificates
representing such Restricted Shares until the Forfeiture Restrictions applicable
thereto shall have expired, (b) the Company shall retain custody of all Retained
Distributions made or declared with respect to the Restricted Shares (and such
Retained Distributions shall be subject to the same restrictions, terms and
conditions as are applicable to the Restricted Shares) until such time, if ever,
as the Restricted Shares with respect to which such Retained Distributions shall
have been made, paid, or declared shall have become vested, and such Retained
Distributions shall not bear interest or be segregated in separate accounts and
(c) the Executive may not sell, assign, transfer, pledge, exchange, encumber, or
dispose of the Restricted Shares or any Retained Distributions during the Period
of Restriction.  Upon issuance the certificates shall be delivered to such
depository as may be designated by the Committee as a depository for safekeeping
until the forfeiture of such Restricted Shares occurs or the Forfeiture
Restrictions lapse, together with stock powers or other instruments of
assignment, each endorsed in blank, which will permit transfer to the Company of
all or any portion of the Restricted Shares and any securities constituting
Retained Distributions which shall be forfeited in accordance with the Plan and
this Agreement.  In accepting the award of Shares set forth in this Agreement
the Executive accepts and agrees to be bound by all the terms and conditions of
the Plan and this Agreement.

 

3.             Transfer Restrictions.  The Shares granted hereby may not be
sold, assigned, pledged, exchanged, hypothecated or otherwise transferred,
encumbered or disposed of, to the extent then subject to the Forfeiture
Restrictions.  Any such attempted sale, assignment, pledge, exchange,
hypothecation, transfer, encumbrance or disposition in violation of this
Agreement shall be void and the Company shall not be bound thereby.  Further,
the Shares granted hereby that are no longer subject to Forfeiture Restrictions
may not be sold or otherwise disposed of in any manner that would constitute a
violation of any applicable securities laws.  The Executive also agrees that the
Company may (a) refuse to cause the transfer of the Shares to be registered on
the applicable stock transfer records of the Company if such proposed transfer
would, in the opinion of counsel satisfactory to the Company, constitute a
violation of any applicable securities law and (b) give related instructions to
the transfer agent, if any, to stop registration of the transfer of the Shares. 
The Shares are registered with the Securities and Exchange Commission under a
Registration Statement on Form S-8.  A Prospectus describing the Plan and the
Shares is available from the Company.

 

2

--------------------------------------------------------------------------------


 

4.             Vesting.

 

(a)           The Shares that are granted hereby shall be subject to the
Forfeiture Restrictions.  The Forfeiture Restrictions shall lapse as to the
Shares that are awarded hereby in accordance with the following schedule,
provided that the Executive’s employment with the Company and its subsidiaries
has not terminated prior to the applicable lapse date:

 

 

 

Number of Restricted Shares

Lapse Date

 

as to Which Forfeiture Restrictions Lapse

 

 

 

 

 

 

 

 

 

 

(b)           Notwithstanding any other provision of this Agreement to the
contrary, if, during the term of the Change in Control Agreement, a Change in
Control occurs then all remaining Forfeiture Restrictions shall lapse as to the
Shares that are granted hereby upon the occurrence of the Change in Control
provided that the Executive continues to be employed by the Company or an
Affiliate immediately prior to the occurrence of such Change in Control.

 

(c)           Upon the lapse of the Forfeiture Restrictions with respect to the
Shares granted hereby the Company shall cause to be delivered to the Executive a
stock certificate representing such Shares, and such Shares shall be
transferable by the Executive (except to the extent that any proposed transfer
would, in the opinion of counsel satisfactory to the Company, constitute a
violation of applicable securities law).

 

(d)           If the Executive ceases to be employed by the Company or a
Affiliate for any reason before the applicable lapse date including due to the
death or Disability of the Executive, the Forfeiture Restrictions then
applicable to the Restricted Shares shall not lapse and all the Restricted
Shares shall be forfeited to the Company.

 

5.             Capital Adjustments and Reorganizations.  The existence of the
Restricted Shares shall not affect in any way the right or power of the Company
or any company the stock of which is awarded pursuant to this Agreement to make
or authorize any adjustment, recapitalization, reorganization or other change in
its capital structure or its business, engage in any merger or consolidation,
issue any debt or equity securities, dissolve or liquidate, or sell, lease,
exchange or otherwise dispose of all or any part of its assets or business, or
engage in any other corporate act or proceeding.

 

6.             Tax Withholding.  To the extent that the receipt of the
Restricted Shares or the lapse of any Forfeiture Restrictions results in income
to the Executive for federal, state or local income, employment or other tax
purposes with respect to which the Company or any Affiliate has a withholding
obligation, the Executive shall deliver to the Company at the time of such
receipt or lapse, as the case may be, such amount of money as the Company or any
Affiliate may require to meet its obligation under applicable tax laws or
regulations, and, if the Executive fails to do so, the Company is authorized to
withhold from the Shares granted hereby or from any cash or stock remuneration
then or thereafter payable to the Executive in any capacity any tax required to
be withheld by reason of such resulting income.

 

3

--------------------------------------------------------------------------------


 

7.             Section 83(b) Election.  The Executive shall not exercise the
election permitted under section 83(b) of the Internal Revenue Code of 1986, as
amended, with respect to the Restricted Shares without the prior written
approval of the Chief Financial Officer of the Company.  If the Chief Financial
Officer of the Company permits the election, the Executive shall timely pay the
Company the amount necessary to satisfy the Company’s attendant tax withholding
obligations, if any.

 

8.             No Fractional Shares.  All provisions of this Agreement concern
whole Shares.  If the application of any provision hereunder would yield a
fractional share, such fractional share shall be rounded down to the next whole
share if it is less than 0.5 and rounded up to the next whole share if it is 0.5
or more.

 

9.             Employment Relationship.  For purposes of this Agreement, the
Executive shall be considered to be in the employment of the Company and its
Affiliates as long as the Executive has an employment relationship with the
Company and its Affiliates.  The Committee shall determine any questions as to
whether and when there has been a termination of such employment relationship,
and the cause of such termination, under the Plan and the Committee’s
determination shall be final and binding on all persons.

 

10.          Not an Employment Agreement.  This Agreement is not an employment
agreement, and no provision of this Agreement shall be construed or interpreted
to create an employment relationship between the Executive and the Company or
any Affiliate, to guarantee the right to remain employed by the Company or any
Affiliate for any specified term or require the Company or any Affiliate to
employ the Executive for any period of time.

 

11.          Legend.  The Executive consents to the placing on the certificate
for the Shares of an appropriate legend restricting resale or other transfer of
the Shares except in accordance with all applicable securities laws and
rules thereunder.

 

12.          Notices.  Any notice, instruction, authorization, request or demand
required hereunder shall be in writing, and shall be delivered either by
personal delivery, by telegram, telex, telecopy or similar facsimile means, by
certified or registered mail, return receipt requested, or by courier or
delivery service, addressed to the Company at the then current address of the
Company’s Principal Corporate Office, and to the Executive at the Executive’s
residential address indicated beneath the Executive’s signature on the execution
page of this Agreement, or at such other address and number as a party shall
have previously designated by written notice given to the other party in the
manner hereinabove set forth.  Notices shall be deemed given when received, if
sent by facsimile means (confirmation of such receipt by confirmed facsimile
transmission being deemed receipt of communications sent by facsimile means);
and when delivered (or upon the date of attempted delivery where delivery is
refused), if hand-delivered, sent by express courier or delivery service, or
sent by certified or registered mail, return receipt requested.

 

13.          Amendment and Waiver.  Except as otherwise provided herein or in
the Plan or as necessary to implement the provisions of the Plan, this Agreement
may be amended, modified or superseded only by written instrument executed by
the Company and the Executive.  Only a written instrument executed and delivered
by the party waiving compliance hereof shall make

 

4

--------------------------------------------------------------------------------


 

any waiver of the terms or conditions.  Any waiver granted by the Company shall
be effective only if executed and delivered by a duly authorized executive
officer of the Company other than the Executive.  The failure of any party at
any time or times to require performance of any provisions hereof shall in no
manner effect the right to enforce the same.  No waiver by any party of any term
or condition, or the breach of any term or condition contained in this
Agreement, in one or more instances, shall be construed as a continuing waiver
of any such condition or breach, a waiver of any other condition, or the breach
of any other term or condition.

 

14.          Arbitration.  In the event of any difference of opinion concerning
the meaning or effect of the Plan or this Agreement, such difference shall be
resolved by the Committee.  Any controversy arising out of or relating to the
Plan or this Agreement shall be resolved by arbitration conducted in accordance
with the terms of the Plan.  The arbitration shall be final and binding on the
parties.

 

15.          Governing Law and Severability.  The validity, construction and
performance of this Agreement shall be governed by the laws of the State of
Texas, excluding any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.  The invalidity of any provision of
this Agreement shall not affect any other provision of this Agreement, which
shall remain in full force and effect.

 

16.          Successors and Assigns.  Subject to the limitations which this
Agreement imposes upon the transferability of the Shares granted hereby, this
Agreement shall bind, be enforceable by and inure to the benefit of the Company
and its successors and assigns, and to the Executive, the Executive’s permitted
assigns, executors, administrators, agents, legal and personal representatives.

 

17.          Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be an original for all purposes but all of
which taken together shall constitute but one and the same instrument.

 

18.          Forfeiture for Cause.

 

(a)           Notwithstanding any other provision of this Agreement, if a
determination is made as provided in Section 18(b) of this Agreement (a
“Forfeiture Determination”) that (i) the Executive, before or after the
termination of the Executive’s employment with the Company and all Affiliates,
(A) committed fraud, embezzlement, theft, felony or an act of dishonesty in the
course of his employment by the Company or an Affiliate, (B) knowingly caused or
assisted in causing the publicly released financial statements of the Company to
be misstated or the Company or a subsidiary of the Company to engage in criminal
misconduct, (C) disclosed trade secrets of the Company or an Affiliate or
(D) violated the terms of any non-competition, non-disclosure or similar
agreement with respect to the Company or any Affiliate to which the Executive is
a party; and (ii) in the case of the actions described in clause (A), (B) and
(D), such action materially and adversely affected the Company, then at or after
the time such Forfeiture Determination is made the Board, in its sole
discretion, if such Forfeiture Determination is made prior to a Change in
Control, or, as determined by a final, non-appealable order of a court of

 

5

--------------------------------------------------------------------------------


 

competent jurisdiction, if such Forfeiture Determination is made after a Change
in Control, as a fair and equitable forfeiture to reflect the harm done to the
Company and a reduction of the benefit bestowed on the Executive had the facts
existing at the time the benefit was bestowed that led to the Forfeiture
Determination been known to the Company at the time the benefit was bestowed,
may determine that:  (x) some or all of the Restricted Shares and Retained
Distributions awarded under this Agreement (including Restricted Shares and
Retained Distributions that have vested and Restricted Shares and Retained
Distributions that have not yet vested), (y) some or all of the dividends paid
in cash or property with respect to Restricted Shares or Shares awarded under
this Agreement, and (z) some or all of the Shares awarded under this Agreement
and the net proceeds realized with respect to any Shares or other property
received by the Executive under this Agreement, will be forfeited to the Company
on such terms as determined by the Board or the final, non-appealable order of a
court of competent jurisdiction.

 

(b)           A Forfeiture Determination for purposes of Section 18(a) of this
Agreement shall be made (i) before the occurrence of a Change in Control, by a
majority vote of the Board and (ii) on or after the occurrence of a Change in
Control, by the final, nonappealable order of a court of competent
jurisdiction.  The findings and decision of the Board with respect to a
Forfeiture Determination made before the occurrence of a Change in Control,
including those regarding the acts of the Executive and the damage done to the
Company, will be final for all purposes absent a showing by clear and convincing
evidence of manifest error by the Board.  No decision of the Board, however,
will affect the finality of the discharge of the Executive by the Company or an
Affiliate.

 

19.          Holding Requirements.  If the Executive is included as a named
executive officer in the Company’s proxy statement that is filed immediately
prior to the lapse date set forth in Section 4 of this Agreement for any
Forfeiture Restrictions applicable with respect to any of the Shares hereunder,
and at the time such Forfeiture Restrictions lapse the Executive is not then in
compliance with the equity ownership guidelines for executive officers of the
Company established from time to time by the Company’s Board of Directors or any
committee thereof (the “Ownership Guidelines”), then 50% of the Shares that were
subject to such Forfeiture Restrictions that lapsed must be retained by the
Executive until the earlier of the date the Executive (i) otherwise satisfies
such then applicable Ownership Guidelines or (ii) is no longer subject to such
guidelines.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Executive has executed this
Agreement, all effective as of the date first above written.

 

 

 

THE MEN’S WEARHOUSE, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Irrevocable Stock Power

 

KNOW ALL MEN BY THESE PRESENTS, that the undersigned, For Value Received, has
bargained, sold, assigned and transferred and by these presents does bargain,
sell, assign and transfer unto The Men’s Wearhouse, Inc., a Texas corporation
(the “Company”), the Shares transferred pursuant to the Restricted Stock Award
Agreement dated effective                                           , 20      ,
between the Company and the undersigned; and subject to and in accordance with
such Restricted Stock Award Agreement the undersigned does hereby constitute and
appoint the Secretary of the Company the undersigned’s true and lawful attorney,
IRREVOCABLY, to sell, assign, transfer, hypothecate, pledge and make over all or
any part of such Shares and for that purpose to make and execute all necessary
acts of assignment and transfer thereof, and to substitute one or more persons
with like full power, hereby ratifying and confirming all that said attorney or
his substitutes shall lawfully do by virtue hereof.

 

In Witness Whereof, the undersigned has executed this Irrevocable Stock Power
effective the              day of                                           ,
20      .

 

 

 

 

 

Name:

 

 

--------------------------------------------------------------------------------


 

NONQUALIFIED STOCK OPTION AGREEMENT

 

The Men’s Wearhouse, Inc.
2004 Long-Term Incentive Plan

 

This NONQUALIFIED STOCK OPTION AGREEMENT (this “Agreement”) is made between The
Men’s Wearhouse, Inc., a Texas corporation (the “Company”), and
                                                                 (the
“Executive”) effective as of the              day of
                                    , 20       ( the “Grant Date”), pursuant to
The Men’s Wearhouse, Inc. 2004 Long-Term Incentive Plan, as amended and restated
(the “Plan”), a copy of which previously has been made available to the
Executive and the terms and provisions of which are incorporated by reference
herein.  The Company considers that the Company’s interests will be served by
granting the Executive an option to purchase shares of common stock of the
Company as an inducement for the Executive’s continued and effective performance
of services for the Company or an Affiliate.  Capitalized terms that are not
specifically defined in this Agreement shall have the meanings ascribed to them
in the Plan.

 

IT IS AGREED THAT:

 

1.                                      Grant of the Option.  Subject to the
terms of the Plan and this Agreement, on the Grant Date the Company has granted
to the Executive an option to purchase                                shares of
the common stock, $.01 par value per share, of the Company (the “Common Stock”)
at a price of $                     per share, subject to adjustment as provided
in the Plan (the “Option”).  The Option shall vest and become exercisable as set
forth below:

 

(a)                                 Except as otherwise provided in
Section 1(c) of this Agreement, no portion of the Option may be exercised until
the Executive has completed one (1) year of continuous employment with the
Company or any Affiliate following the Grant Date;

 

(b)                                 The Option shall vest and may be exercised
in accordance with the following schedule:

 

Date On and After Which
Portion of Option May Be
Exercised

 

Additional Percentage
of Option Vested and
Exerciseable

 

Additional Number of Shares
With Respect to Which
Option May Be Exercised

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(c)                                  Notwithstanding any other provision of this
Agreement to the contrary, if, during the term of that Change in Control
Agreement Between The Men’s Wearhouse, Inc. and the Executive, dated effective
May 15, 2009 (the “Change in Control Agreement”), a Change in Control (as that
term is defined in the Change in Control Agreement, a “Change in Control”)
occurs then the Option shall become fully exercisable upon the occurrence of the
Change in Control provided that the Executive continues to be employed by the
Company or an Affiliate immediately prior to the occurrence of such Change in
Control.

 

--------------------------------------------------------------------------------


 

(d)                                 To the extent not exercised, installments
shall be cumulative and may be exercised in whole or in part until the Option
expires and terminates as provided in Section 4 of this Agreement.

 

(e)                                  In no event shall the Option be exercisable
on or after the tenth anniversary of the Grant Date.

 

2.                                      Nontransferability.  Except as specified
below, the Option shall not be transferable or assignable by the Executive other
than by will or the laws of descent and distribution, and shall be exercisable
during the Executive’s lifetime only by the Executive.

 

3.                                      No Vesting After Termination of
Employment.  In the event the Executive’s employment with the Company and all
Affiliates terminates for any reason, the Option shall not continue to vest
after such termination of employment.

 

4.                                      Expiration and Termination of the
Option.  The Option shall expire, terminate and become null and void as provided
in this Section 4.

 

(a)                                 The Option shall expire and terminate on the
earlier of (i) the last day of the 10-year period commencing on the Grant Date
(the “Option General Expiration Date”) or (ii) one day less than one month after
the termination of the Executive’s employment with the Company and all
Affiliates for any reason other than death, Disability or Retirement.

 

(b)                                 In the event the Executive’s employment with
the Company and all Affiliates terminates as a result of the Executive’s death
while the Executive is employed by the Company or any Affiliate and before the
Option otherwise terminates as provided in Section 4(a) of this Agreement, the
Option shall expire and terminate on the earlier of (i) the Option General
Expiration Date or (ii) one year following the date of the Executive’s death,
during which one year period the Executive’s executors, administrators or any
person or persons to whom the Option may be transferred by will or by the laws
of descent and distribution, shall be entitled to exercise the Option in respect
of the number of shares that the Executive would have been entitled to purchase
had the Executive exercised the Option on the date the Executive’s employment
with the Company and all Affiliates terminated as a result of the Executive’s
death.

 

(c)                                  In the event the Executive’s employment
with the Company and all Affiliates terminates as a result of the Executive
incurring a Disability while the Executive is employed by the Company or any
Affiliate and before the Option otherwise terminates as provided in
Section 4(a) of this Agreement, the Option shall expire and terminate on the
earlier of (i) the Option General Expiration Date or (ii) one year following the
date on which the Executive’s employment with the Company and all Affiliates
terminates as a result of the Executive incurring a Disability, during which one
year period the Executive shall be entitled to exercise the Option in respect of
the number of shares that the Executive would have been entitled to purchase had
the Executive exercised the Option on the date the Executive’s employment with
the Company and all Affiliates terminated as a result of the Executive incurring
a Disability.

 

(d)                                 In the event the Executive’s employment with
the Company and all Affiliates terminates as a result of the Executive’s
Retirement before the Option otherwise

 

2

--------------------------------------------------------------------------------


 

terminates as provided in Section 4(a) of this Agreement, the Option shall
expire and terminate on the earlier of (i) the Option General Expiration Date or
(ii) one year following the date of the Executive’s Retirement, during which one
year period the Executive shall be entitled to exercise the Option in respect of
the number of shares that the Executive would have been entitled to purchase had
the Executive exercised the Option on the date of the Executive’s Retirement and
if the Executive dies within that one year period, any rights the Executive may
have had to exercise the Option shall be exercisable by the Executive’s
executors, administrators or any person or persons to whom the Option may be
transferred by will or by the laws of descent and distribution, as appropriate,
for the remainder of such one year period.

 

5.                                      Amendment and Waiver.  Except as
otherwise provided herein or in the Plan or as necessary to implement the
provisions of the Plan, this Agreement may be amended, modified or superseded
only by written instrument executed by the Company and the Executive.  Only a
written instrument executed and delivered by the party waiving compliance hereof
shall make any waiver of the terms or conditions.  Any waiver granted by the
Company shall be effective only if executed and delivered by a duly authorized
executive officer of the Company other than the Executive.  The failure of any
party at any time or times to require performance of any provisions hereof shall
in no manner effect the right to enforce the same.  No waiver by any party of
any term or condition, or the breach of any term or condition contained in this
Agreement, in one or more instances, shall be construed as a continuing waiver
of any such condition or breach, a waiver of any other condition, or the breach
of any other term or condition.

 

6.                                      Not an Employment Agreement.  The grant
of the Option imposes no obligation on the Company or any Affiliate to employ
the Executive for any period.  This Agreement is not an employment agreement,
and no provision of this Agreement shall be construed or interpreted to create
an employment relationship between the Executive and the Company or any
Affiliate or to guarantee the right to remain employed by the Company or any
Affiliate for any specified term.

 

7.                                      No Rights of a Stockholder.  The
Executive shall not have any rights as a stockholder with respect to any shares
covered by the Option until the date of the issuance of the stock certificate or
certificates to the Executive for such shares following the Executive’s exercise
of the Option, in whole or in part, pursuant to its terms and conditions of this
Agreement and the Plan and payment for such shares and all withholding tax
obligations with respect thereto.  No adjustment shall be made for dividends or
other rights for which the record date is prior to the date such certificate or
certificates are issued.

 

8.                                      Limits on Exercisability.  The Option
shall not be exercisable until (a) the effective registration under the
Securities Act of 1933, as amended (the “Act”), of the shares to be received
pursuant to this Agreement (unless in the opinion of counsel for the Company
such offering is exempt from registration under the Act); and (b) compliance
with all other applicable laws.  If the Executive is an officer or “affiliate”
of the Company (as such term is defined under the Act), the Executive consents
to the placing on the certificate for any shares acquired upon exercise of the
Option of an appropriate legend restricting resale or other transfer of such
shares, except in accordance with the Act and all applicable rules thereunder.

 

3

--------------------------------------------------------------------------------


 

9.                                      Tax Withholding.  To the extent that the
receipt or exercise of the Option results in income to the Executive for
federal, state or local income, employment or other tax purposes with respect to
which the Company or any Affiliate has a withholding obligation, the Executive
shall deliver to the Company at the time of such receipt or exercise, as the
case may be, such amount of money as the Company or any Affiliate may require to
meet its obligation under applicable tax laws or regulations, and, if the
Executive fails to do so, the Company is authorized to withhold from the shares
of the Common Stock issued under this Agreement or from any cash or stock
remuneration then or thereafter payable to the Executive in any capacity any tax
required to be withheld by reason of such resulting income, including (without
limitation) the shares of the Common Stock, sufficient to satisfy the
withholding obligation based on the Fair Market Value of the Common Stock on the
date that the withholding obligation arises.

 

10.                               Arbitration.  In the event of any difference
of opinion concerning the meaning or effect of the Plan or this Agreement, such
difference shall be resolved by the Committee.  Any controversy arising out of
or relating to the Plan or this Agreement shall be resolved by arbitration
conducted in accordance with the terms of the Plan.  The arbitration shall be
final and binding on the parties.

 

11.                               Governing Law and Severability.  The validity,
construction and performance of this Agreement shall be governed by the laws of
the State of Texas, excluding any conflicts or choice of law rule or principle
that might otherwise refer construction or interpretation of this Agreement to
the substantive law of another jurisdiction.  The invalidity of any provision of
this Agreement shall not affect any other provision of this Agreement, which
shall remain in full force and effect.

 

12.                               Notices.  Any offer, notice, instruction,
authorization, request or demand required hereunder shall be in writing, and
shall be delivered either by personal delivery, by telegram, telex, telecopy or
similar facsimile means, by certified or registered mail, return receipt
requested, or by courier or delivery service, addressed to the Company at the
then current address of the Company’s Principal Corporate Office, and to the
Executive at the Executive’s residential address indicated beneath the
Executive’s signature on the execution page of this Agreement, or at such other
address and number as a party shall have previously designated by written notice
given to the other party in the manner hereinabove set forth.  Notices shall be
deemed given when received, if sent by facsimile means (confirmation of such
receipt by confirmed facsimile transmission being deemed receipt of
communications sent by facsimile means); and when delivered (or upon the date of
attempted delivery where delivery is refused), if hand-delivered, sent by
express courier or delivery service, or sent by certified or registered mail,
return receipt requested.

 

13.                               Successors and Assigns.  This Agreement shall,
except as herein stated to the contrary, bind, be enforceable by and inure to
the benefit of the Company and its successors and assigns, and to the Executive,
the Executive’s permitted assigns, executors, administrators, agents, legal and
personal representatives.

 

14.                               Type of Option.  The Option is a nonqualified
stock option which is not intended to be governed by section 422 of the Internal
Revenue Code of 1986, as amended.

 

4

--------------------------------------------------------------------------------


 

15.                               Acceptance of Plan Terms.  In accepting the
Option and this Agreement, the Executive accepts and agrees to be bound by all
the terms and conditions of the Plan.

 

16.                               Forfeiture for Cause.

 

(a)                                 Notwithstanding any other provision of this
Agreement, if a determination is made as provided in Section 16(b) of this
Agreement (a “Forfeiture Determination”) that (i) the Executive, before or after
the termination of the Executive’s employment with the Company and all
Affiliates, (A) committed fraud, embezzlement, theft, felony or an act of
dishonesty in the course of his employment by the Company or an Affiliate,
(B) knowingly caused or assisted in causing the publicly released financial
statements of the Company to be misstated or the Company or a subsidiary of the
Company to engage in criminal misconduct, (C) disclosed trade secrets of the
Company or an Affiliate or (D) violated the terms of any non-competition,
non-disclosure or similar agreement with respect to the Company or any Affiliate
to which the Executive is a party; and (ii) in the case of the actions described
in clause (A), (B) and (D), such action materially and adversely affected the
Company, then at or after the time such Forfeiture Determination is made the
Board, in its sole discretion, if such Forfeiture Determination is made prior to
a Change in Control, or, as determined by a final, non-appealable order of a
court of competent jurisdiction, if such Forfeiture Determination is made after
a Change in Control, as a fair and equitable forfeiture to reflect the harm done
to the Company and a reduction of the benefit bestowed on the Executive had the
facts existing at the time the benefit was bestowed that led to the Forfeiture
Determination been known to the Company at the time the benefit was bestowed,
may determine that:  (x) some or all of the Executive’s rights to shares of the
Common Stock covered by the Option under this Agreement (including vested rights
that have been exercised, vested rights that have not been exercised and rights
that have not yet vested), (y) some or all of the dividends that have been paid
with respect to shares of the Common Stock covered by the Option under this
Agreement, and (z) some or all shares of the Common Stock received as a result
of the Executive’s exercise of the Option and some or all net proceeds realized
with respect to any shares of the Common Stock received as a result of the
Executive’s exercise of the Option in excess of the price paid for such shares
under this Agreement, will be forfeited to the Company on such terms as
determined by the Board or the final, non-appealable order of a court of
competent jurisdiction.

 

(b)                                 A Forfeiture Determination for purposes of
Section 16(a) of this Agreement shall be made (i) before the occurrence of a
Change in Control, by a majority vote of the Board and (ii) on or after the
occurrence of a Change in Control, by the final, nonappealable order of a court
of competent jurisdiction.  The findings and decision of the Board with respect
to a Forfeiture Determination made before the occurrence of a Change in Control,
including those regarding the acts of the Executive and the damage done to the
Company, will be final for all purposes absent a showing by clear and convincing
evidence of manifest error by the Board.  No decision of the Board, however,
will affect the finality of the discharge of the Executive by the Company or an
Affiliate.

 

17.                               Counterparts.  This Agreement may be executed
in two or more counterparts, each of which shall be an original for all purposes
but all of which taken together shall constitute but one and the same
instrument.

 

5

--------------------------------------------------------------------------------


 

18.                               Holding Requirements.  If the Executive is
included as a named executive officer in the Company’s proxy statement that is
filed immediately prior to the time the Executive shall exercise the Option, and
at the time of the exercise of the Option the Executive is not then in
compliance with the equity ownership guidelines for executive officers of the
Company established from time to time by the Company’s Board of Directors or any
committee thereof (the “Ownership Guidelines”), then 50% of the shares of the
Common Stock that are received by the Executive upon exercise of the Option in
accordance with this Agreement must be retained by the Executive until the
earlier of the date the Executive (i) otherwise satisfies such then applicable
Ownership Guidelines or (ii) is no longer subject to such guidelines.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Executive has executed this
Agreement, all effective as of the date first above written.

 

 

THE MEN’S WEARHOUSE, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

6

--------------------------------------------------------------------------------